  Case 17-20032         Doc 31     Filed 10/24/18 Entered 10/24/18 13:29:08              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-20032
         STEPHANIE GALE

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/03/2017.

         2) The plan was confirmed on 08/24/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 10/09/2018.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-20032      Doc 31      Filed 10/24/18 Entered 10/24/18 13:29:08                     Desc Main
                                   Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor             $3,480.00
       Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                  $3,480.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $1,596.20
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $165.88
    Other                                                                $371.76
TOTAL EXPENSES OF ADMINISTRATION:                                                              $2,133.84

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed        Paid         Paid
AT&T SERVICES INC             Unsecured         203.00           NA              NA            0.00       0.00
CERTIFIED SERVICES INC        Unsecured          61.00           NA              NA            0.00       0.00
Check 'n Go                   Unsecured         153.00           NA              NA            0.00       0.00
CHICAGO GYNECOLOGIC           Unsecured          41.00           NA              NA            0.00       0.00
CREDITORS COLLECTION BUREAU   Unsecured          28.00           NA              NA            0.00       0.00
FRANCISCAN ALLIANCE INC       Unsecured         300.00           NA              NA            0.00       0.00
GM FINANCIAL                  Secured        2,575.00       4,644.36        4,644.36      1,082.98     263.18
GM FINANCIAL                  Unsecured      1,987.00            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE      Priority       2,500.00       2,090.55        2,090.55           0.00       0.00
INTERNAL REVENUE SERVICE      Unsecured            NA         203.47          203.47           0.00       0.00
LVNV FUNDING                  Unsecured      4,491.00       4,419.42        4,419.42           0.00       0.00
MBB                           Unsecured         485.00           NA              NA            0.00       0.00
MBB                           Unsecured         202.00           NA              NA            0.00       0.00
MIRAMED REVENUE GROUP         Unsecured          81.00           NA              NA            0.00       0.00
PCL ALVERNO                   Unsecured          15.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT          Unsecured      1,790.00       1,790.73        1,790.73           0.00       0.00
QUANTUM3 GROUP LLC            Unsecured      1,045.00       1,045.82        1,045.82           0.00       0.00
QUANTUM3 GROUP LLC            Unsecured      1,168.00       1,236.51        1,236.51           0.00       0.00
RAO UPPULURI MD               Unsecured          50.00           NA              NA            0.00       0.00
SOCIAL SECURITY ADMIN         Unsecured      5,300.00            NA              NA            0.00       0.00
Specialy Physicians of IL     Unsecured          87.00           NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY       Unsecured         250.00           NA              NA            0.00       0.00
US BANK                       Unsecured      1,310.00            NA              NA            0.00       0.00
US BANK                       Unsecured      1,288.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-20032         Doc 31      Filed 10/24/18 Entered 10/24/18 13:29:08                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                $0.00              $0.00             $0.00
       All Other Secured                                  $4,644.36          $1,082.98           $263.18
 TOTAL SECURED:                                           $4,644.36          $1,082.98           $263.18

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                $0.00            $0.00
        Domestic Support Ongoing                              $0.00                $0.00            $0.00
        All Other Priority                                $2,090.55                $0.00            $0.00
 TOTAL PRIORITY:                                          $2,090.55                $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $8,695.95                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $2,133.84
         Disbursements to Creditors                             $1,346.16

TOTAL DISBURSEMENTS :                                                                        $3,480.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 10/24/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
